Title: To George Washington from Edward Hand, 2 November 1780
From: Hand, Edward
To: Washington, George


                        

                            
                            Sir
                            Infantry Camp 2 Novr 1780.
                        
                        when I did myself the honor to address your Excellency on the subject of your queries of the Sixth September
                            last, it was my opinion that: the Southren States should be succoured by detachments from this Army during the course of
                            the approaching Winter.
                        I would be of the same Opinion now was it possible to bring the Auxiliary troops to Act in this quarter as I
                            then expected, but as that seems to be out of the question, I am fully persuaded that the small number of men we can now
                            count on will barely suffice for the defence of West Point & its dependencies, & for keeping open the
                            communication between that important post and the Delaware which appears to me Absolutely necessary for the support of the
                            Garrison.
                        Viewing matters in this light I think that the Troops which remain after Garnishing West Point & the
                            Posts depending on it, should winter in Jersey, and as their number will be very Small, the position should be as free
                            from insult as Possible & covered by temporary redoubts thrown up for the purpose Probably Black River, about Ten
                            miles to the westward of the camp near Morristown would Answer the purpose as well as any other, when I consider the
                            Number that could be posted there, I look on Morristown too near the Enemy, besides the vicinity of the old Hutts is much
                            exhausted of fuel.
                        It appears to me that the inconveniences that will naturally result from keeping men so scantily supplied
                            with covering as ours are, in the field untill the Severity of the Winter sets in, will out ballance the advantages to be
                            expected from such a determination. I would therefore advise that our dispositions for the winter be made within the
                            course of Eight or ten days, unless some movement of the Enemy within that Time renders it impracticable—The miserable
                            state of the draught horses of the Army is an Argument in favour of this Opinion. I have the honor to be with much respect
                            Your Excellencies Most Obedt & Most Hble Servant
                        
                            Edwd Hand
                        
                    